Citation Nr: 0005329	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.

Entitlement to service connection for a right knee disorder.

Entitlement to service connection for a left knee disorder.

Entitlement to a higher rating for flat feet, initially 
assigned a 30 percent evaluation, effective from March 1996.

Entitlement to an increased (compensable) evaluation for a 
fracture of the little toe of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1972 to December 
1975.

A September 1994  RO rating decision denied service 
connection for migraine headaches.  The veteran was notified 
of this determination in September 1994 and he did not 
appeal.

In 1996, the veteran submitted an application requesting 
reopening of the claim for service connection for migraine 
headaches, and he submitted claims for service connection 
right and left knee disorders, and flat feet, and for an 
increased (compensable) evaluation for fracture of the little 
toe of the left foot.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a September 1996 RO rating 
decision that denied service connection for migraine 
headaches, determined that the veteran had not submitted 
evidence of well-grounded claims for service connection for 
right and left knee disorders, granted service connection for 
flat feet and assigned a 30 percent evaluation for this 
condition, effective from March 1996, and denied an increased 
(compensable) evaluation for fracture of the little toe of 
the left foot.

The issues of service connection for right and left knee 
disorders will be addressed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  By an unappealed September 1994 RO rating decision, 
service connection for migraine headaches was denied.

2.  Evidence received subsequent to the September 1994 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has not submitted competent (medical) 
evidence linking his current headaches to an incident of 
service or competent evidence showing worsening of his 
preservice headache condition in service.

4.  The flat feet are manifested primarily by pain and pes 
planus that produce severe functional impairment; marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved with 
orthopedic shoes or appliances that produce more than severe 
functional impairment are not found.

5.  The fracture of the little toe of the left foot is 
manifested by complaints of pain without objective clinical 
evidence of moderate disability.


CONCLUSIONS OF LAW

1.  The unappealed September 1994 RO rating decision, denying 
service connection for migraine headaches, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for migraine headaches.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for migraine headaches 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a higher rating for flat feet, initially 
assigned a 30 percent evaluation, effective from March 1996, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Code 5276 (1999).

5.  The criteria for an increased (compensable) evaluation 
for residuals of fracture of the little toe of the left foot 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Migraine Headaches

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
while in service, and the provisions of this regulation are 
not for application.

The September 1994 RO rating decision denied service 
connection for migraine headaches, the veteran was notified 
of this determination, and he did not appeal.  Since the 
veteran did not appeal the September 1994 RO rating decision, 
denying service connection for migraine headaches, it is 
final with the exception that he may later reopen the claim 
if new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1103.  The question now presented is whether new and 
material evidence has been submitted since the September 1994 
RO rating to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran had 
migraine headaches prior to service, and if he did, whether 
the migraine headaches increased in severity during service 
or whether the veteran's current headaches had their onset in 
service).  For evidence to be new and material it must be of 
such significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well-grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well-
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well-
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the September 1994 RO 
rating decision consisted of statements from the veteran, and 
VA and service medical records.  The veteran's statements 
were to the effect that he had migraine headaches that began 
in service.  The service medical records showed that the 
veteran was treated for a preservice muscle contraction type 
headaches.  A report of the veteran's VA medical examination 
in August 1994 noted a history of headaches since service and 
revealed that he had mixed migraine-tension type headaches.

The evidence received since the September 1994 RO rating 
decision consists of additional statements and testimony of 
the veteran to the effect that he has migraine headaches that 
had their onset in service.  This evidence is redundant of 
evidence of record in September 1994, and not new.  38 C.F.R. 
§ 3.156(a).  The evidence received since September 1994 also 
includes a report of the veteran's VA medical examination in 
July 1996 that notes a history of headaches since service and 
shows the presence of tension/vascular headaches with 
possible "cericogenic" component.  This evidence indicates 
that the veteran's current headache condition may be due to 
various causes, including incidents of service.  This 
evidence is so significant that it must be considered in 
order to fairly decide the claim for service connection for 
migraine headaches.  Hodge, 155 F. 3d 1356.  Under the 
circumstances, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for migraine headaches.

The veteran asserts that he was not provided with the laws 
and regulations concerning the criteria of new and material 
evidence to reopen a previous denied claim that has become 
final, and that he was denied due process.  In view of the 
Board's favorable determination on this matter, as discussed 
above, the Board finds that there was no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The threshold question now to be answered in this case is 
whether the veteran has presented evidence of a well-grounded 
claim for service connection for migraine headaches; that is, 
evidence which shows that this claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The Board does not find that the veteran's claim for service 
connection for migraine headaches is well-grounded.  While he 
has submitted evidence showing the presence of a chronic 
headache condition, there is no medical evidence that 
causally links this condition to an incident of service or 
evidence showing that his preservice headache condition 
increased in severity during service.  Hence, there is no 
competent evidence to support his claim for service 
connection for migraine headaches.  Caluza, 7 Vet. App. 498.  
The veteran testified to the effect that his current headache 
condition is due to a head injury in basic training and other 
statements from him are to the effect that he has migraine 
headaches that had their onset in service, but there is no 
medical evidence of a headache condition in service other 
than his preservice headache condition.  His lay statements 
are not sufficient to support his claim for service 
connection for migraine headaches based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking his current headache condition to an incident of 
service, and there is no competent evidence showing that his 
preservice headache condition increased in severity in 
service.  Hence, the claim for service connection for 
migraine headaches is not plausible, and it is denied as not 
well-grounded.


II.  Entitlement to a Higher Rating for Flat Feet, Initially 
Assigned a 30 Percent Evaluation, Effective from March 1996

A.  Factual Background

VA medical records show that the veteran was treated and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports with regard to his claim for a higher 
rating for flat feet are discussed in the following 
paragraphs.

The veteran underwent a VA examination of his feet in June 
1996.  He complained of painful feet.  His standing posture 
was okay.  He squatted poorly,  Supination and pronation were 
okay.  He rose on his toes and heels okay.  There was marked 
pes planus.  He had an occasional limp when walking.  There 
were no secondary skin or vascular changes.  The diagnosis 
was symptomatic pes planus with associated valgus deformity.

The veteran underwent a VA examination of his feet in 
December 1996.  He complained of painful feet.  There was 
severe pes planus.  His standing posture was okay.  Squatting 
posture was 50 percent of normal.  Supination and pronation 
were okay, and he could stand on his heels and toes okay.  
The examiner concluded that the pes planus was severe and 
produced moderate functional impairment.

The veteran testified at a hearing in January 1997.  His 
testimony was to the effect that he had pain on the bottom of 
his feet.


B.  Legal Analysis

The veteran's claim for a higher rating for flat feet, 
initially assigned a 30 percent evaluation, effective from 
March 1996, is well-grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.1, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

The reports of the veteran's VA medical examinations in 1996 
and his testimony reveal that he has flat feet are manifested 
by pain.  The reports of the medical examinations indicate 
that the pes planus is severe and produces moderate 
impairment, but the evidence does not reveal marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
teno achillis on manipulation that is not improved by 
orthopedic shoes or appliances.  The overall evidence does 
not support more than a 30 percent evaluation for the 
veteran's flat feet under diagnostic code 5276.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the only reported 
functional impairment is loss of squatting posture.  The 
evidence does not show that the veteran's flat feet produces 
more than severe functional impairment and it appears that 
the 30 percent rating under Diagnostic Code 5276 best 
represents the veteran's disability picture.

The preponderance of the evidence is against the claim for a 
higher rating for flat feet, initially assigned a 30 percent 
evaluation, effective from March 1996.  Nor does the evidence 
show manifestations of the disorder warranting a higher 
rating for this condition for a specific period or a "staged 
rating" at any time since the effective date of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).


III.  Entitlement to an Increased (Compensable) Evaluation 
for Fracture of the Little Toe of the Left Foot

A.  Factual Background

Service medical records show that an X-ray of the veteran 
left foot in July 1975 showed a probable fracture of 
undertermined age of the base of the 5th metatarsal.  There 
was also a bone island in the left calcaneus.

The September 1994 RO rating decision granted service 
connection for fracture of the little toe of the left foot.  
A zero percent rating was assigned for this condition, 
effective from March 1994.

VA medical reports show that the veteran was treated and 
evaluated for various conditions in the 1990's.  These 
reports, including reports of various VA orthopedic and 
medical examinations of the veteran's feet, do not show 
symptoms of the little toe disability of the left foot.

The veteran testified at a hearing in January 1997.  His 
testimony was to the effect that he had pain with pressure on 
the little toe of the left foot and that cold weather 
affected this toe.  He stated that he had not received any 
treatment for this condition.


B.  Legal Analysis

The veteran's claim for an increased (compensable) evaluation 
for the fracture of the little toe of his left foot is well-
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to him is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 
30 percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Code 5284.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).

The medical evidence does not show objective clinical 
evidence of residuals due to fracture of the little toe of 
the left foot.  While the veteran testified to the effect 
that he had occasional pain with pressure on this toe and 
that cold weather affected the toe, there is no objective 
clinical findings to corroborate this evidence.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the fracture of the 
little toe of the left foot is manifested by complaints of 
pain and that the evidence does not show objective evidence 
of moderate residuals of a foot injury to support the 
assignment of a 10 percent rating for this condition under 
diagnostic code 5284 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The preponderance of the 
evidence is against the claim for a compensable evaluation 
for this condition, and the claim is denied.

Since the preponderance of the evidence is against the claims 
for a higher rating for flat feet and a compensable 
evaluation for the fracture of the little toe of the left 
foot, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
migraine headaches is granted; the claim for service 
connection for migraine headaches is denied as not well-
grounded.

A higher rating for flat feet, initially assigned a 
30 percent evaluation, effective from March 1996, is denied.

An increased (compensable) evaluation for fracture of the 
little toe of the left foot is denied.


REMAND

With regard to the claims for service connection for right 
and left knee disabilities, the record contains a report of 
the veteran's VA medical examination of the knees in December 
1997.  The report of this examination is pertinent to the 
veteran's claim for service connection for right and left 
knee disabilities and was not considered by the RO with 
regard to these claims.  Nor does the record show that the 
veteran or his representative has waived initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider this evidence and provide the 
veteran and his representative with an appropriate 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the veteran's 
claims for service connection for right 
and left knee disabilities.  This review 
should consider all evidence received 
since the issuance of the previous 
supplemental statement of the case.

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 



